Citation Nr: 0100028	
Decision Date: 01/02/01    Archive Date: 01/11/01

DOCKET NO.  99-19 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the veteran's cause 
of death.

2.  Basic eligibility for Dependents' Educational Assistance 
pursuant to Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1930 to May 1938.  
He died on April [redacted], 1999.  The appellant is the surviving 
spouse of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Montgomery, Alabama, which denied a claim by the appellant 
seeking entitlement to service connection for the veteran's 
cause of death and to Chapter 35 Dependents' Educational 
Assistance benefits.


REMAND

After careful review of this case, the Board finds that 
appellate adjudication is not yet warranted.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096  (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000); see Karnas v. Derwinski, 1 Vet. App. 308, 313  
(1991) (Where the law or regulation changes after a claim has 
been filed, but before the administrative or judicial appeal 
process has been conducted, the version of the law or 
regulation most favorable to the veteran shall be applied.). 

In this case, according to a January 2000 Supplemental 
Statement of the Case, the RO denied the appellant's claim as 
not well grounded.  That legal basis for a decision no longer 
exists.  Because of the change in the law brought about by 
the Veterans Claims Assistance Act of 2000, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).

The Board specifically finds that there is likely additional, 
pertinent evidence available, but not yet of record.  The 
veteran's death certificate states that he died from lung 
cancer in April 1999 and that he was an in-patient at the 
Wessex House of Jacksonville at the time of his death; 
however, the claims file contains no actual medical treatment 
records pertaining to the veteran since approximately 1965, 
including no records from Wessex House of Jacksonville and no 
clinical records even showing that he had lung cancer.  The 
Board cannot adjudicate this claim based on an incomplete 
record.  See Culver v. Derwinski, 3 Vet. App. 292  (1992) (VA 
has a duty to obtain all pertinent medical records which have 
been called to its attention by the appellant and by the 
evidence of record.).

Accordingly, this case is REMANDED for the following:

1.  The RO should attempt to obtain any 
and all pertinent medical records 
pertaining to the veteran, with specific 
reference to treatment for tuberculosis 
and/or lung cancer.  All available 
records from the Wessex House of 
Jacksonville should be requested as part 
of this development.  The appellant 
should be contacted to provide such 
records or to submit authorized release 
forms so that the RO may obtain such 
records directly.  Copies of all 
correspondences made and records obtained 
should be associated with the claims 
folder.

2.  The RO should then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully complied with and satisfied.  For 
further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000) and 00-
92  (December 13, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

3.  Thereafter, the RO should 
readjudicate the claim on appeal on the 
merits and based on all of the evidence 
in the claims folder.

4.  If any benefit sought on appeal 
remains denied, the appellant and 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b)  (2000).


